Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Smith on 05/29/2021.

The application has been amended as follows: 

In the Claims:
Claim 13 was cancelled without prejudice.
Claim 1 was amended to insert ---M. sieversii f.niedzwetzkyana--- immediately before the term “red flesh apple” in part a and to insert ---Red Fuji--- immediately before the term “white flesh apple” in part a
Claim 11 was amended to insert the term ---obtaining--- immediately after the word “comprising” in line 2 of the claim.
In the Specification:
Please insert the following header and paragraph immediately after the title and prior to the first line of text:
CROSS-REFERENCE TO RELATED APPLICATIONS 
This application is a U.S. National Phase Application of PCT International Application 
No. PCT/CN2017/103348, filed on September 26, 2017, designating the United States of America, which is an International Application of and claims the benefit of priority to Chinese 
Patent Application No. 201611138572.1, filed on December 12, 2016. 

In the Specification:
On page 6 of the specification as filed, please insert the following paragraph 
immediately after header "Description of the drawings": 
The patent or application file contains at least one drawing executed in color. Copies of this 
patent or patent application publication with color drawing(s) will be provided by the Office 
upon request and payment of the necessary fee. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:The claims are free of the art given the failure of the prior art to teach or reasonably suggest methods of breeding apple elite germplasm to obtain or cross with apple CSR6R6-777 deposited with the China General Microbiological Culture Collection Center under accession CGMCC No. 12468.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663